Title: To George Washington from Anthony Whitting, 20 February 1793
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon Feb. 20th 1793

Your Letter of the 10th reach’d Alexandria on Sunday last came to hand by Peter on Monday. Was I imagine detain’d from the waters being impassable I never saw the Land so wett as at present it raind the Whole Day Yesterday & last night or rather this Morning about two oClock we had the hardest rain I ever saw The Mill race is again broke The Roads allmost impassable The Whole surface where the Lands are flat covered with water in every field. I have not yet seen Tayler but shall the first Oppertunity & inform him what is mentioned in Your Excells. Letter, I believe him to be a man little to be confided in, for when a man will take advantages such as he has in keeping a horse since the absence of the Poor Major—he only want oppertunities to take others of more Magnitude The Mill has not yet wanted Wheat 191½ was sent from Union farm which will be seen in the reports last Reced & we are now delivering Wheat from the same place but such roads was hardly I believe ever seen—I shall endeavour to Straighten the fence from Manleys Bridge towards the Mill as well as in my power without the inconvenience mentioned in Your Letter which I shall avoid as much as possible—The Snow is pretty well Gone except by the fences being there drifted by the wind & is now at many places 3 feet thick but from the constant rains is Going fast—It is now Clearing away wind N.W. The Snow Which fell on the 30th of Jan. begun to Go of on Saturday the 2d inst. was all Gone on Wednesday following it being a wet Day no frost happened to injure the Wheat after it And on Monday Evening the 11th it again began to Snow & Continued

the Whole Day on Tuesday—it began to rain on Saturday last about Noon Raind most part of Sunday and all day Yesterday so that the last Snow is now all Gone & no injury as Yet to the Wheat which looks as well as it did before Christmas but the Ground being so remarkably full of Water if a frost Should now happen (which I hope will not) it will be a General covering of Ice. Very little work was done last Week feeding Cattle Getting wood &c. was the greatest part except those that could thrash The fencing is kept back & I shall not be able to Get the Gates hung which I wishd to do as soon as possible, putting them up While the Ground is so very Wet the posts cannot be made fast Tom Davis is now begining to work but cannot yet paint the buildings being so very Wett he has been mixing & preparing paint & I intend putting Frank with him to forward the work—I will let Green have Corn agreable to Your Excells. request—When Mr Burrel Basset was at Mount Vernon we was speaking of the poor Majors building he desired me not to Go on with it as he said Mrs Washington he expected would not Go to house keeping If I have not mentioned this before (which I really forget) should be Glad to be informd by Your Excelly your Opinion respecting it—Two Ships are just passed up which I was very Glad to see As they will I expect take some flour from Alexa. I am Honrd Sir Your Obdt Servt

A. Whitting


P.S. Charles Toe is again Swelld & he very lame I sent for Dr Craik to come down as soon as the roads Get better for I am fearfull it will yet be to be taken off The bone was very Much Cut & I expect rotten.
In the Sewers reports Caroline will be seen Making a Shift this was for Sarah Flatfoot & two pr of Sheets which I was forced to Cut out of the Oznabuergh Linnen there being Only two pr & them allmost worn out & since Mr Butler has been here one of the two pr has been Given him So that there is no Change while they are Washing.

